Cite as 2017 Ark. App. 363


                  ARKANSAS COURT OF APPEALS
                                      DIVISION I
                                     No. CV-16-1076



                                               Opinion Delivered: May   31, 2017
JEFFERY FORD AND SARAH FORD
                     APPELLANTS APPEAL FROM THE PULASKI
                                COUNTY CIRCUIT COURT,
V.                              SIXTH DIVISION
                                [NO. 60CV-15-943]
SAFECO INSURANCE COMPANY OF
AMERICA                         HONORABLE TIM FOX, JUDGE
                       APPELLEE
                                REVERSED AND REMANDED

                                MIKE MURPHY, Judge

       Jeffery and Sarah Ford brought suit against their homeowner’s insurance provider,

 Safeco Insurance Company of America, for denying a claim the Fords allege was caused by

 a plumbing leak. Safeco moved for summary judgment, and the trial court granted it. The

 Fords now appeal, asserting that the trial court erred in granting summary judgment. We

 reverse and remand.

       In May 2014, the Fords noticed a low spot in their living room floor. A foundation-

 repair contractor suspected a plumbing leak. An initial plumbing inspection in May did not

 detect a problem, but a second test in July concluded there was a leak somewhere under the

 house. The Fords filed a claim with their homeowner’s insurance provider, Safeco, the same

 day the leak was detected. Safeco denied the claim. The estimate to repair the damage was

 about $75,000.
                                 Cite as 2017 Ark. App. 363

       The Fords filed a complaint against Safeco alleging that the claim was covered under

their insurance policy and that Safeco had breached the contract by denying it. Safeco

moved for summary judgment, asserting that the denial was proper because the policy

explicitly excludes loss caused by both (1) settling of foundations or floors and (2) continuous

or repeated leakage or seepage of water that occurs over a period of weeks, months, or years.

       To support its first point, Safeco included with its motion an affidavit from an

engineer who stated that, in his professional opinion, “at the time of construction of the

Plaintiffs’ home, there was inadequate compaction of the fill material below the concrete

slab foundation,” and that “[a]s a result, the fill material has been settling over time, which

in turn caused the concrete slab foundation to settle.” As to the second point, Safeco

reasoned that the Fords noticed the damage in May but did not make their claim until July;

thus, to the extent a drain-line leak caused or contributed to the damage, it “would have

been occurring over a period of weeks by the time Plaintiffs submitted the Claim to Safeco.”

       The Fords responded with deposition testimony that they contacted Safeco as soon

as they knew a leak existed and provided an affidavit from their own expert, who attested

that “the damage to the Plaintiffs’ home was caused by a mechanical failure in the plumbing

system located at the premises” and that “[i]t is not possible to determine with any certainty

when the plumbing system failure occurred, and any opinion as to the time of the plumbing

malfunction would be speculative at best.”

       In a one-paragraph order devoid of findings or conclusions, the trial court granted

the motion in favor of Safeco, and the Fords now appeal. The sole issue on appeal is whether

the trial court erred in granting summary judgment.


                                               2
                                 Cite as 2017 Ark. App. 363

       Summary judgment should be granted only when it is clear that there are no genuine

issues of material fact, and the party is entitled to judgment as a matter of law. Smith v. Farm

Bureau Mut. Ins. Co. of Ark., 88 Ark. App. 22, 30–31, 194 S.W.3d 212, 218–19 (2004).

Once the moving party has established a prima facie entitlement to summary judgment, the

opposing party must meet proof with proof and demonstrate the existence of a material issue

of fact. Id. On review, we must determine whether there are any genuine issues of material

fact. Id. All proof is viewed in the light most favorable to the party resisting the motion,

with all doubts and inferences resolved against the moving party. Id.

       Safeco contends that the damages sustained by the Fords are excluded under the

policy and that summary judgement was proper. The policy covers “accidental direct

physical loss” to the home “except as limited or excluded.” A list of those limitations and

exclusions ensue. Of note, the policy excludes loss caused “directly or indirectly” by

“continuous or repeated seepage or leakage of water or steam, or the presence or

condensation of humidity, moisture or vapor which occurs over a period of weeks, months

or years” or “settling, cracking, shrinking, bulging, or expansion of pavements, patios,

foundations, walls, floors, roofs, ceilings, swimming pools, hot tubs, spas or chimneys.” It

also specifically excludes loss from “water damage,” except in cases of “overflow and escape

caused by malfunction” or “obstruction . . . of a drain or plumbing appliance.”

       Which provision of the policy may or may not apply, however, simply cannot be

ascertained at this juncture. We must first know what caused the damage. Succinctly, the

Fords argue a plumbing malfunction caused the damage to their home, and Safeco refutes

the same. On summary judgment, the Fords discarded the shielding cloak of formal


                                               3
                                 Cite as 2017 Ark. App. 363

allegations and supported their claim with deposition testimony, an expert affidavit, a loss

report, and coverage-denial letters from Safeco (each letter asserting a different policy

exclusion in support of the denial). Our caselaw is replete with the proposition that causation

is almost always a question of fact for the jury and not appropriate for summary judgment.

Green v. Alpharma, Inc., 373 Ark. 378, 395, 284 S.W.3d 29, 42 (2008).

       Safeco argues that it is immaterial whether a plumbing leak also caused, or

contributed to, the damages to the Fords’ home because of the broad lead-in clause

preceding the exclusions. That clause reads as follows:

       We do not cover loss caused directly or indirectly by any of the following excluded
       perils. Such loss is excluded regardless of any other cause or event contributing
       concurrently or in any sequence to the loss. These exclusions apply whether or not
       the loss event results in widespread damages or affects a substantial area.

       Safeco’s argument is not persuasive. This provision still contemplates first assigning a

“cause” to the loss. Safeco would have us put the cart before the horse in interpreting the

insurance policy to deny coverage without ever establishing the cause of the loss. Only

when causation is established can it be determined whether and which exclusionary

provisions might apply. An award of summary judgment was in error.

       Reversed and remanded.

       VIRDEN and WHITEAKER, JJ., agree.

       Cullen & Co., PLLC, by: Tim J. Cullen, for appellants.

       Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C., by: Stuart P. Miller and Kelly

D. Marchand, for appellee.




                                              4